DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/918,176 filed on 7/1/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDS filed on 7/1/2020 has been considered.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding Claim 1, 8 and 15; claims 1, 8 and 15 are objected to as failing to comply with 37 CFR 1.75(e). An independent claim should include a preamble, a transitional phrase, and a body of the claim, in which claimed limitations that the Applicants consider as new or improved elements/steps/features are positively recited within the body of the claim. Claim 1 includes a preamble and transitional phrase, but fails to positively recite series of steps in the body of the claim. It is suggested that claim 1 be further amended to clarify within the body of the claim one or more active steps  (i.e., ‘grating a requestor access to the protected web resource, based on one or more access requirement being met...’.). Appropriate correction is required.

Regarding claims 2-7, 9-14 and 16-20; claims 2-7, 9-14 and 16-20 are also objected to as failing to comply with 37 CFR 1.75(e) as these claims inherit the objection to Claim 1, Claim 8 and/or Claim 15, respectfully.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites granting access to a resource based on one or more access requirements being met, more specifically:
Claims 1, 8, and 15 similarly recite - A , the method comprising: based on one or more access requirements being met, wherein at least one access requirement comprises a location of one or more authorization devices corresponding with one or more approvers being within a threshold distance of a computing device of a requestor requesting a protected , granting the requestor access to the protected 
The examiner notes the limitation above grants access to a resource based on the requirement of two or more devices being in a threshold distance.  The examiner respectfully notes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor” in the preamble and specific resource being a “web resource” nothing in the claim element precludes the step from practically being performed in the mind. For example in the context of this claim encompasses a user can manually verify two devices of individuals are located within proximity and grant access to a resource to one of the individuals based on such verification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one elements – using a processor and accessing a web resource. The processor and accessing a web resource are recited at a high-level of generality (i.e., as a generic processor accessing a generic web resource, via authentication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using (i.e., as a generic processor accessing a generic web resource, via authentication) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the examiner cites to Jacobs (US 2018/0041518 A1) as Jacob’s Background  states in [0003]-[0004] the use of user/name and password which are used to access sensitive information and performance of sensitive transactions on websites.  The claim is not patent eligible.  

Regarding claims 2-7, 9-14 and 16-20; claims 2-7, 9-14 and 16-20 contain similar abstract ideas as those noted with respect to Claims 1, 8, and 15 and thus are rejected under similar rationale as per Claim 1, 8, and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US 2018/0041518 A1).

Regarding Claim 1;
Jacobs discloses a processor-implemented method for managing access to one or more protected web resources based on the location of an approver (Abstract), the method comprising: based on one or more access requirements being met ([0009] - The authentication request may be approved based on the result signal), wherein at least one access requirement comprises a location of one or more authorization devices corresponding with one or more approvers being within a threshold distance of a computing device of a requestor requesting a protected web resource ([0009] - ...determine physical location information of the user, and perform, based on the context of the authentication request and the physical location information of the user, an associate proximity detection. The associate proximity detection includes steps to identify a known associate based at least in part on at least one of the context of the authentication request or the physical location information of the user, determine physical location information of the identified known associate, determine a proximity of the user to the identified known associate, based on a comparison of the physical location information of the user and the physical location of the identified known associate, and provide a result signal indicating whether the determined proximity is within a threshold parameter and [0036] - The disclosed systems and methods, for example, may passively monitor a user's location and the location of one or more other persons designated as “trusted” associates or otherwise known to be associated with a user), granting the requestor access to the protected web resource ([0009] - The authentication request may be approved based on the result signal.).

Regarding Claim 2;
Jacobs discloses the method to Claim 1.
	Jacobs further discloses wherein the one or more approves are stratified into at least two groups according to authorization priority, wherein a first group has higher authorization priority than a second group (FIG. 1 and [0079] - In step 430, an exemplary computing system may determine a physical location of a known associate 140a-c for comparison with the physical location of user 131. The physical location of a known associate 140a-c may be determined according to any manner described above with respect to step 420. In some embodiments physical location information of any number of known associates 140a-c may be determined for comparison with the location of user 131. In some embodiments, a particular known associate may be identified based on any number of relevant factors, such as a context of the request received in step 410 or the location of the user 131. In some embodiments, location information of a “primary” associate 140a, such as a partner or other family member, may be determined as a default rule as part of an authorization determination).

Regarding Claim 3;
Jacobs discloses the method to Claim 2.
	Jacobs further discloses further comprising: responsive to determining that no authorization devices corresponding with one or more approvers within a group of higher authorization of the at least two groups are within the threshold distance of the computing device of the requestor, granting the requestor access to the protected web resource based on a location of one or more authorization devices corresponding with one or more approvers within a group of lower authorization of the at least two groups being within the threshold distance of the computing device of the requestor ([0079] - In some embodiments physical location information of any number of known associates 140a-c may be determined for comparison with the location of user 131. ... In some embodiments, location information of a “primary” associate 140a, such as a partner or other family member, may be determined as a default rule as part of an authorization determination and [0080] - In other embodiments, a physical location proximity determination may be made with respect to any number of known associates until a proximity threshold is met and [0084] and [0098] - In other embodiments, a physical location proximity determination may be made with respect to any number of known associates until a proximity threshold is met.).  The examiner notes a rule may be defined to include any number of known associates will be used, this would include the primary “default” associate and any other associates until a threshold is met.  So, if the primary is not within the threshold distance it will continue using other “lower” grouped associates until a threshold is met, and if not authentication will be denied.  

Regarding Claim 4;
Jacobs discloses the method to Claim 1.
	Jacobs further discloses responsive to determining that no authorization devices corresponding with one or more approvers are within the threshold distance of the computing device of the requestor, performing one or more predetermined actions ([0037] - An authentication/authorization determination may be based on a physical location proximity result signal indicative of whether a proximity threshold is met.... The received authentication/authorization request may then be approved, denied, or flagged for further processing based on the determined physical location proximity result signal and [0084]). 

Regarding Claims 8-11; Claims 8-11 are directed to a system associated with the method claimed in Claims 1-4. Claims 8-11 are similar in scope to Claims 1-4, and are therefore rejected under similar rationale.

Regarding Claims 15-18; Claims 15-18 are directed to a program product associated with the method claimed in Claims 1-4. Claims 15-18 are similar in scope to Claims 1-4, and are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2018/0041518 A1) in view of Tkachev (US 2014/0331278 A1).

Regarding Claim 5;
Jacobs discloses the method to Claim 1.
	Jacobs fails to explicitly disclose wherein a device is not an authorization device if it corresponds with an approver who is sleeping. 
	However, in an analogous art, Tkachev teaches wherein a device is not an authorization device if it corresponds with an approver who is sleeping (Tkachev, [0134] - As an example, the system would rather avoid reaching out to verification agents who are in a time zone where it is the middle of the night, and would rather reach out to verification agents who are awake and likely to be more effective in decision-making).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to apply the concepts of Tkachev i.e. avoiding 

Regarding Claim 6;
Jacobs discloses the method to Claim 1.
	Jacobs fails to explicitly wherein a device is not an authorization device if it is not on the person of the approver to whom it corresponds. 
	However, in an analogous art, Tkachev teaches wherein a device is not an authorization device if it is not on the person of the approver to whom it corresponds ([0220] - FIG. 26 shows a method 2600 depicting recipient facing notification request presented on a mobile, a wearable, or a temporary device 2610 containing a display 2615 presenting a notification 2620a or a verification request 2620b. The recipient 2510 is presented with a body of the message explaining the nature of the request/correspondence 2630a or a purpose of the verification request 2630b with a name of the person/sender 2550 who is awaiting their identity to be verified by the recipient 2510 acting in the capacity of a guardian).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tkachev authorization device of Jacobs to include wherein a device is not an authorization device if it is not on the person of the approver to whom it corresponds
(Tkachev, [0052]).

Regarding Claim 7;
Jacobs discloses the method to Claim 1.
	Jacobs teaches concepts of a “rule” based associate ([0042] and [0045]).
	Jacobs fails to explicitly wherein the authorization requirements are based on factors pertaining to the requestor and an importance of the protected web resource.
	However, in an analogous art, Tkachev teaches wherein the authorization requirements are based on factors pertaining to the requestor and an importance of the protected web resource ([0075] - For example, depending on the purpose of authentication and associated security requirements, such as corporate, government, high security applications, additional functionality allows adding specific pre-defined members such as administrators, IT support, managers, supervisors, etc., to the list of identification agents to be contacted as required for access. In these instances, in addition to using one's traditional social circle the access at that specific authentication step for that particular application will only be provided once the user is authenticated by the specific member of a group (administrators, IT support, managers, supervisors, authorized external parties) in addition to the agents selected from members of the user's personal social circle and [0111]).  As constructed a lower-level employee needing management/supervisor level employee authentication as well as (family, friends, colleagues). 

One would have been motivated to combine the teachings of Tkachev to Jacobs to do so as it provides/allows an effective mechanism for dynamically providing identity verification and authentication of a user utilizing the user's social circle of established relationships as verification agents (Tkachev, [0052]).

Regarding Claims 12-14; Claims 12-14 are directed to a system associated with the method claimed in Claims 5-7. Claims 12-14 are similar in scope to Claims 5-7, and are therefore rejected under similar rationale.

Regarding Claims 19-20; Claims 19-20 are directed to a program product associated with the method claimed in Claims 5-6. Claims 19-20 are similar in scope to Claims 5-6, and are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/            Primary Examiner, Art Unit 2439